DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyer (US 2008/0054313).
Regarding claim 1, Dyer discloses, in at least figure 1 and related text, a device comprising: 
a first transistor structure (20, [34]); 
a front-side interconnect structure (51/53/60/63, [37]) on a front-side of the first transistor structure (20, [34]); and 
a backside interconnect structure (14/71/83, [32], [40]) on a backside of the first transistor structure (20, [34]), the backside interconnect structure comprising: 

a first via (71, [40]) extending through the first dielectric layer (14, [32]), the first via (71, [40]) being electrically coupled to a first source/drain region (20S, [40]) of the first transistor structure (20, [34]); 
a first conductive line (83, [40]) electrically coupled to the first via (71, [40]); and 
an air spacer (opened area under 14 and at side of 83, figure) adjacent the first conductive line (83, [40]), the first conductive line (83, [40]) defining a first side boundary of the air spacer (opened area under 14 and at side of 83, figure).
Regarding claim 2, Dyer discloses the device of claim 1 as described above.
The claimed limitation of “a power line or an electrical ground line” has not patentable weight because it is interpreted as intended use.
Regarding claim 6, Dyer discloses the device of claim 1 as described above.
Dyer further discloses, in at least figure 1 and related text, the first dielectric layer (14, [32]) defines a first horizontal boundary of the air spacer (opened area under 14 and at side of 83, figure).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious 
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 6, and 7 that recite “a second dielectric layer adjacent the first conductive line, the second dielectric layer defining a second horizontal boundary of the air spacer, wherein a horizontal surface of the second dielectric layer is level with a horizontal surface of the first conductive line” in combination with other elements of the base claims 1, 6, and 7.
Claims 8-14 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 that recite “a first dielectric spacer contacting a side surface of the first conductive line; and an air gap adjacent the first dielectric spacer, wherein a side surface of the first dielectric spacer defines a first boundary of the air gap” in combination with other elements of the base claims 8.
Claims 15-20 are allowed because the prior art of record, US 9780210, neither anticipates nor render obvious the limitations of the base claims 15 that recite “exposing the first epitaxial material comprises thinning a backside of the first substrate; replacing the first epitaxial material with a first backside via; removing the first dielectric layer to form a first recess exposing a sidewall of the first conductive line; and sealing the first recess to form an air spacer” in combination with other elements of the base claims 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/TONG-HO KIM/             Primary Examiner, Art Unit 2811